Citation Nr: 0720787	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of service connection for 
bilateral hearing loss disability.

2.  Entitlement to restoration of service connection for 
tinnitus.

3.  Entitlement to service connection for anxiety/depression.





REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board ) from a September 2004 rating decision that denied 
service connection for anxiety and depression.  The appeal 
also arises from a December 2004 RO decision that proposed to 
sever service connection for bilateral hearing loss 
disability and for tinnitus.  In March 2005, the RO 
effectuated the proposed severance of service connection for 
these two disabilities.

The Board addresses the claim for service connection for 
anxiety and depression in the REMAND part below and remands 
that issue to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The RO awarded service connection for bilateral hearing 
loss disability and for tinnitus in August 2003.  

2.  In December 2004, the RO proposed to sever service 
connection for bilateral hearing loss disability and for 
tinnitus.  The RO effectuated the proposed severance of 
service connection in March 2005.  

3.  The purported error in the August 2003 RO decision that 
awarded service connection for bilateral hearing loss 
disability and for tinnitus was not undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.
CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for 
bilateral hearing loss disability are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.105(a), (d), 
3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for restoration of service connection for 
tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.105(a), (d), 3.303, 3.307, 3.309 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection for bilateral hearing loss disability and 
for tinnitus.  Specifically, the veteran was notified of the 
proposed severance by the December 2004 rating decision.  And 
he had the opportunity to present evidence and argument as to 
why service connection should not be severed for these 
disabilities prior to the effectuation of severance of 
connection for these disabilities in the March 2005 rating 
decision.

Generally, on receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, here, the appeal regarding the restoration of 
service connection for bilateral hearing loss disability and 
for tinnitus does not arise from adjudication of a claim made 
by the veteran.  Rather it arises from a proposed severance 
of service connection by the RO.  Therefore, it arises from 
action initiated by the RO, not the veteran.  

Moreover, the severance of service connection requires 
compliance with particular notification procedures under the 
law, and the RO satisfied these requirements in this case.  
Therefore, the Board finds that any defect in the timing or 
content of any notice with respect to U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 notice requirement was harmless here.

First, the Board finds that the timing of the notice 
requirement for severance of service connection was met in 
this case.  The regulations governing notice of severance 
require that notice be given before the adjudication.  
38 C.F.R. § 3.105(d).  In this case, the veteran was given 
notice of an initial proposed severance by the December 2004 
rating decision.  

Second, the requirements with respect to the content of the 
notice were met in this case.  Notice that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  In this 
case, the RO informed the veteran in December 2004 of the 
proposed severance of service connection and that he could 
submit medical evidence to show that the RO should not make 
the proposed action.  The RO also indicated that the veteran 
had a right to a hearing so that he could present evidence 
and argument.  In the rating decisions regarding the 
severance, as well as a September 2005 statement of the case, 
the RO informed the veteran of the evidence it had considered 
in reaching its determination.  Although the notice that was 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the proposed reduction in the rating.  
In this regard, the RO has explained to the veteran in the 
letters and rating decision proposing the severance, in the 
rating decision which effectuated this proposed action, and 
in the statement of the case, of the reasons for the 
severance.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed reduction.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Sanders v. Nicholson, __ F.3d. __, 2007 WL 
1427720 (C.A. Fed. May 16, 2007) (No. 06-7001) (burden is on 
VA to show that error in notice was not prejudicial); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran was notified and was aware of 
the evidence needed in connection with his appeal and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, VA has satisfied its duty to 
notify the appellant with regard to the restoration of 
service connection issues.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All relevant medical evidence has 
been obtained.  Nothing in the record reflects that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Also, VA has 
examined the veteran on several occasions.  Thus, VA has 
fulfilled the duty to assist the veteran.

Service connection was established for bilateral hearing loss 
disability and for tinnitus in August 2003.  But the RO 
proposed to sever service connection for these disabilities 
in December 2004; and a March 2005 RO decision effectuated 
the proposed severance.

Once service connection has been granted, it can be severed 
only upon VA's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous" and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 
166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons. The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

As discussed above, with respect to the notice requirements 
of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002) and 38 C.F.R. 
§ 3.159 (2006), the same procedural history reflects that the 
RO provided the proper notice and time for response under 
38 C.F.R. § 3.105(d).

The Board now turns to the merits of this appeal.

Regarding the substantive criteria for severing service 
connection for a disability, 38 C.F.R. § 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to overturn an unfavorable previous decision.  See 
Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with the 
evaluation of facts is inadequate for purposes of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

However, while the same standards apply in a determination of 
CUE in a final decision under 38 C.F.R. § 3.105(a) as in a 
determination of CUE for purposes of severance of service 
connection under 38 C.F.R. § 3.105(d), 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels, 10 Vet. App. at 480; see also Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. 
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," the regulation 
clearly contemplates the consideration of evidence acquired 
after the original granting of service connection.  Thus, 
"[i]f the [United States Court of Appeals for Veterans 
Claims] were to conclude that . . . a service-connection 
award can be terminated pursuant to § 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, the Board must determine on the basis of all the 
evidence of record, whether the August 2003 RO decision that 
awarded service connection for bilateral hearing loss 
disability and for tinnitus was clearly and unmistakably 
erroneous.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service incurrence is presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Impaired hearing is a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In service, the veteran was a pavement maintenance 
specialist, which translated into an equivalent civilian 
occupation of construction worker.  On his April 1970 
separation examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
0
25

On the accompanying medical history report, he denied having 
any hearing loss.

Indeed, for many years after service, the veteran did not 
report any hearing loss or tinnitus.  Records obtained from 
the Social Security Administration (SSA) (that had been 
associated with an SSA disability award based on back 
disorders) did not mention any hearing loss.  Indeed, 
according to a March 2002 non-VA medical record in the SSA 
claims file, it was noted that there was no recent hearing 
loss.   

But on examination for VA in April 2003, the veteran was 
diagnosed with bilateral hearing loss and tinnitus.  On an 
audiological evaluation, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
65
85
LEFT
50
55
65
70
85

Speech recognition ability was 36 percent on the right and 46 
percent on the left.  This test showed current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385. 

The examining audiologist also noted a history of hearing los 
and tinnitus for 20 years, with gradual decrease of hearing 
since service.  The audiologist noted post-service occupation 
in a state transportation department's asphalt lab without 
any noise exposure.  Finally, the audiologist concluded:

It is as likely as not that his hearing loss and 
tinnitus are due to this veteran's active duty 
service in the military working as a construction 
worker and paving maintenance specialist.

The August 2003 RO decision in question awarded service 
connection for bilateral hearing loss disability and for 
tinnitus based on this examination report.

Also, according to an October 2004 note from a non-VA doctor, 
the veteran had a 20-year history of decreasing hearing, with 
marked noise exposure among jets.

But records from the SSA disability award claim also reflect 
that the veteran worked in an asphalt lab with exposure to 
machines, tools, and equipment.

In addition, very critical evidence was developed after the 
August 2003 award of service connection.  Specifically, on a 
September 2004 VA audio examination, the examining VA 
audiologist noted that the veteran's duties in service 
included setting up targets for pilot training, with use of 
heavy equipment and bulldozers but no hearing protection..  
The audiologist also noted that noise F-4 jets were 
frequently taking off and landing where he was located.  
However, after service, from 1970 to1985, the veteran was a 
carpenter in home remodeling, without benefit of hearing 
protection.  And from 1985 to 1988, he was a department store 
repairman for washers, dryers, and refrigerators.  And 
finally, from 1988 to 2003, he worked in a state 
transportation department asphalt lab breaking down asphalt 
and running tests on the asphalt, again without benefit of 
hearing protection.  The audiologist noted a 10- to 15-year 
history of hearing loss and a 3- to 5-year history of 
tinnitus.

On this audio examination, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
60
90
LEFT
35
45
55
70
85

Speech recognition ability was 60 percent on the right and 56 
percent on the left.

Significantly, this examining VA audiologist commented on the 
etiology of the veteran's hearing loss and tinnitus.  She 
noted that the veteran's service separation examination had 
reflected normal hearing sensitivity bilaterally.  She also 
noted a post-service examination by a hearing aid dealer 
without further comment.  But the audiologist also discussed 
the favorable April 2003 examination (discussed above):

[The April 2003 examination] indicates 
significantly higher threshold values and 
significantly lower speech recognition values, 
but this patient was very difficult to test, 
tended to be pushing, malingering, much of the 
time, and [the audiologist who conducted the 
April 2003 examination] must have let him get 
away with all of that.  Also she took a very poor 
history, very incomplete.  All she mentioned in 
his civilian life was working at the Department 
of Transportation, which was only his last job 
for the last 15 years, and neglected to mention 
the first 18 years out of the military, and he 
had a significant amount of noise exposure there.

Therefore that . . . examination is not credible, 
and in answer to the question of the etiology of 
the hearing loss, he had normal hearing at the 
time of discharge from the military.  Therefore 
it is less likely than not that his current 
hearing thresholds are secondary to acoustic 
trauma in the military.  It is less likely than 
not his current tinnitus is secondary to acoustic 
trauma in the military.  Therefore there is no 
service connection.  The etiology of his hearing 
loss is more likely than not due to his civilian 
nonmilitary noise exposure.

In this case, the severance of service connection necessarily 
implicates a weighing of competing facts.  On the one hand, 
the April 2003 examination attributed the disorders in 
question to in-service acoustic trauma.  On the other hand, 
the September 2004 VA examination questioned the basis for 
the April 2003 examination's conclusions.  Although the 
September 2004 VA examination certainly set forth a 
persuasive analysis of the reasons why the April 2003 
examination was not accurate, it ultimately centered on 
determinations of credibility involving both the veteran's 
reported symptomatology and the audiologist's methodologies.  
However, for purposes of this appeal, the Board concludes 
that the severance of service connection for hearing loss and 
for tinnitus was based on a weighing of competing evidence.  
This is not adequate to establish CUE in the August 2003 RO 
decision that had awarded service connection for bilateral 
hearing loss disability and for tinnitus.  See Crippen, 
supra; Luallen, supra.  Even the RO acknowledged that the 
"evidence is in equipoise" for purposes of continuing 
service connection for hearing loss in a September 2004 
decision that had proposed to reduce the rating for hearing 
loss from 50 percent to 30 percent.  (This rating decision 
was ultimately superseded by the December 2004 RO decision 
that proposed to sever service connection altogether.)  

Thus, the purported error in the August 2003 RO decision was 
not undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel, supra; Russell, supra.  The Board 
concludes that restoration of service connection for 
bilateral hearing loss disability and for tinnitus is 
warranted.


ORDER

1.  Restoration of service connection for bilateral hearing 
loss disability is granted.

2.  Restoration of service connection for tinnitus is 
granted.



REMAND

The Board must remand the remaining issue on appeal (service 
connection for anxiety and depression).

The veteran contends primarily that he now has anxiety and 
depression because of his hearing loss.  As discussed above, 
the Board is restoring service connection for bilateral 
hearing loss disability.  In addition, in a September 2004 
examination, a psychiatrist with Midwest Health Associates 
(Everett E. Bayne, M.D.) has discussed a relationship between 
the veteran's anxiety and depression and his hearing loss.  
At the same time, a September 2003 psychiatric examination by 
another psychiatrist with Midwest Health Associates (C. F. 
Mynatt, M.D.) has related anxiety that was associated with 
post-traumatic stress disorder to the veteran's active 
service duties.  In light of the apparent conflict between 
the evidence submitted by the veteran, a VA examination is 
needed.

The veteran has also stated that he has not received adequate 
notice of the evidentiary requirements and respective 
responsibilities for submitting evidence in connection with a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310 (2006).   Nevertheless, since the Board is remanding 
the case for other development, the RO will have an 
opportunity to provide all adequate notice as well.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide all necessary notice to the 
veteran pursuant to the provisions of 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2006), 
including relevant discussion for 
direct and secondary service connection 
claims for anxiety and depression. 

Then, schedule the veteran for a VA 
examination to assess the current 
nature and etiology of any psychiatric 
disorder(s), including anxiety and 
depression.  Provide the claims folder 
to the examiner.  The examiner should 
discuss the September 2003 and 
September 2004 non-VA psychiatric 
evaluations (by Drs. Mynatt and Bayne).  
The examiner should discuss whether 
there is any relationship between any 
current psychiatric disorder(s) 
(including anxiety and depression, if 
found) and the veteran's active service 
or any service-connected disability 
(that is, his service-connected 
bilateral hearing loss disability or 
tinnitus).  The examiner's opinion on 
etiology should be in terms of whether 
"it is at least as likely as not" that 
any current psychiatric disorder is 
related to service or to any service-
connected disability.

3.  Then, readjudicate the claim for 
service connection for anxiety and 
depression.  If the decision remains 
adverse to the veteran, provide him and 
his attorney with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  He claim should be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


